SUPPLEMENT TO THE CURRENTLY EFFECTIVE STATEMENT OF ADDITIONAL INFORMATION OF THE LISTED FUND: DWS Global Growth Fund The following information replaces similar disclosure contained in APPENDIX I-D – PORTFOLIO MANAGEMENTunder the headings “Fund Ownership of Portfolio Managers” and “Conflicts of Interest” in Part I of the Fund’s Statement of Additional Information: Fund Ownership of Portfolio Managers The following table shows the dollar range of shares owned beneficially and of record by the portfolio management team for the fund as well as in all US registered DWS Funds as a group (i.e., those funds advised by Deutsche Asset & Wealth Management or its affiliates), including investments by their immediate family members sharing the same household and amounts invested through retirement and deferred compensation plans. This information is provided as of December 31, 2012. Name of Portfolio Manager Dollar Range of Fund Shares Owned Dollar Range of All DWS Fund Shares Owned Joseph Axtell $50,001 - $100,000 Over $1,000,000 Rafaelina Lee $0 $50,001 - $100,000 Reid Galas $0 $10,001 - $50,000 Martin Berberich $0 $0 Sebastian Werner $0 $0 Nils Ernst $0 $0 Conflicts of Interest In addition to managing the assets of the fund, a portfolio manager may have responsibility for managing other client accounts. The tables below show, per portfolio manager, the number and asset size of (1) SEC registered investment companies (or series thereof) other than the fund, (2) pooled investment vehicles that are not registered investment companies and (3) other accounts (e.g., accounts managed for individuals or organizations) managed by a portfolio manager. Total assets attributed to a portfolio manager in the tables below include total assets of each account managed, although a portfolio manager may only manage a portion of such account’s assets. For a fund subadvised by subadvisors unaffiliated with the Advisor, total assets of funds managed may only include assets allocated to the portfolio manager and not the total assets of the fund managed. The tables also show the number of performance based fee accounts, as well as the total assets of the accounts for which the advisory fee is based on the performance of the account. This information is provided as December 31, 2012. Other SEC Registered Investment Companies Managed: Name of Portfolio Manager Number ofRegistered Investment Companies Total Assets of Registered Investment Companies Number of Investment Company Accounts with Performance-Based Fee Total Assets of Performance- Based Fee Accounts Joseph Axtell 5 0 $0 February 21, 2013 SAISTKR-88 Rafaelina Lee 3 0 $0 Reid Galas 0 $0 0 $0 Martin Berberich 0 $0 0 $0 Sebastian Werner 0 $0 0 $0 Nils Ernst 0 $0 0 $0 Other Pooled Investment Vehicles Managed: Name of Portfolio Manager Number of Pooled Investment Vehicles Total Assets of Pooled Investment Vehicles Number of Pooled Investment Vehicle Accounts with Performance-Based Fee Total Assets of Performance- Based Fee Accounts Joseph Axtell 0 $0 0 $0 Rafaelina Lee 0 $0 0 $0 Reid Galas 0 $0 0 $0 Martin Berberich 8 0 $0 Sebastian Werner 6 0 $0 Nils Ernst 4 0 $0 Other Accounts Managed: Name of Portfolio Manager Number of Other Accounts Total Assets of Other Accounts Number of Other Accounts with Performance- Based Fee Total Assets of Performance- Based Fee Accounts Joseph Axtell 1 0 $0 Rafaelina Lee 0 $0 0 $0 Reid Galas 0 $0 0 $0 Martin Berberich 0 $0 0 $0 Sebastian Werner 0 $0 0 $0 Nils Ernst 0 $0 0 $0 Please Retain This Supplement for Future Reference February 21, 2013 SAISTKR-88
